       Case 2:20-cv-03112-BWA-JVM Document 1 Filed 11/16/20 Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF LOUISIANA

E.R., BY AND THROUGH HER MOTHER, B.R.,

        Plaintiff,

v.                                                                Case No. 2:20-cv-03112
                                                                  Jury Demanded
CABRINI HIGH SCHOOL, INC.,

        Defendant.

                                      COMPLAINT
        Plaintiff, by and through undersigned counsel, alleges as follows:

                              PRELIMINARY STATEMENT

1. Several decades have passed since the first federal laws banning discrimination on the

     basis of disability. Yet disability-based discrimination remains all too common. This

     case is one example.

2. Plaintiff is a thirteen-year girl with cerebral palsy who uses a wheelchair, and the

     Defendant is an all-girls Catholic school to which Plaintiff was considering applying

     for admission. At her current school, Plaintiff has an aide (paid for by Plaintiff’s family)

     who accompanies Plaintiff and assists her in daily activities, including using the

     bathroom. Plaintiff’s mother requested that the Defendant grant the same reasonable

     accommodation.       After stonewalling her request for months, the Defendant

     categorically denied the accommodation, without providing any reason for its denial or

     offering any alternative accommodations.
      Case 2:20-cv-03112-BWA-JVM Document 1 Filed 11/16/20 Page 2 of 14




3. This is a civil action for declaratory relief, injunctive relief, monetary damages, and

   punitive damages under the Rehabilitation Act, as amended, 29 U.S.C. § 701 et seq.,

   and the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq, to redress intentional

   discrimination on the basis of disability. Plaintiff also asserts state-law claims under

   La. Rev. Stat. §§ 46:1953, 51:2247, and La. Const. art. I, § 12.

                             JURISDICTION AND VENUE

4. This Court has jurisdiction over this action pursuant to 29 U.S.C. § 794, 42 U.S.C.

   § 12182, and 28 U.S.C. § 1367(a).

5. Venue is proper in the Eastern District of Louisiana pursuant to 28 U.S.C. § 1391(b)

   because the events or omissions giving rise to the Plaintiff’s claims occurred there.

                                           PARTIES

6. Plaintiff, a minor child, is a person with a disability and a resident of Louisiana.

7. Plaintiff has multiple “disabilities,” as defined by the Americans with Disabilities Act,

   42 U.S.C. § 12102, the Rehabilitation Act, 29 U.S.C. § 705(20), and Louisiana state

   law, La. Rev. Stat. §§ 46:1952(2), 51:2232(3)(a).

8. Plaintiff is a “person aggrieved” under 29 U.S.C. § 794a(a)(2) and La Rev. Stat.

   § 46:1956(C), a person “subjected to discrimination on the basis of disability” under 42

   U.S.C. § 12188(a)(1), and a “person deeming h[er]self injured” under La. Rev. Stat.

   § 51:2264.

9. Defendant is a New Orleans high school located at 1400 Moss St., New Orleans

   Louisiana 70119, doing business as “Cabrini High School.”




                                              2
      Case 2:20-cv-03112-BWA-JVM Document 1 Filed 11/16/20 Page 3 of 14




10. On April 13, 2020, Defendant received a “Paycheck Protection Program” (PPP) loan

   from the Small Business Administration in the amount of $350,000 to $1,000,000. As

   such, Defendant is a recipient of federal funds under 29 U.S.C. § 794(a).

11. This PPP loan has not yet been paid back in full.

                                FACTUAL ALLEGATIONS

12. Plaintiff is a 13 year old girl residing in Jefferson Parish with her mother and her

   maternal grandparents.

13. Plaintiff is currently in the seventh grade and is currently applying for admission to

   Catholic high schools, which typically start at eighth grade.

14. Plaintiff was born premature via emergency C-Section, at 31 weeks. She spent the first

   six weeks of her life in a neonatal intensive care unit.

15. Due to her premature birth, Plaintiff has two conditions: spastic quadriplegic cerebral

   palsy (SQCP) and periventricular leukomalacia (PVL).

16. SQCP is a condition that causes the brain to send incorrect signals to the body, affecting

   muscle control, coordination, and voluntary movement.

17. PVL is a condition involving the death or damage and softening of the inner part of the

   brain that transmits information between the nerve cells and the spinal cord, as well as

   from one part of the brain to another.

18. Both SQCP and PVL are “disabilities,” as defined by state and federal

   antidiscrimination laws, because they substantially limit major life activities, including

   (but not limited to) walking, talking, eating, dressing oneself, and using the bathroom.

19. Plaintiff also suffers from asthma.


                                              3
      Case 2:20-cv-03112-BWA-JVM Document 1 Filed 11/16/20 Page 4 of 14




20. Plaintiff primarily uses a wheelchair for mobility, though she can use a walker for very

   short periods of time.

21. Because of her SQCP, Plaintiff has limited coordination in her hands, making it

   extremely difficult to carry items while also pushing her wheelchair.

22. Before the Covid-19 pandemic, Plaintiff was enrolled in a New Orleans-area private

   school for several years, where she mostly excelled, including making the Honor Roll.

23. Plaintiff excels in language skills. She recently won the French award at her school,

   given to the highest-performing student in French. She was also one of only 15 children

   in her class accepted into a Latin program. Since the Covid-19 pandemic, she has been

   teaching herself Swahili.

24. Since the beginning of the Covid-19 pandemic, Plaintiff has been unable to attend her

   previous school in person, because she lives with her grandparents, who are at high risk

   of complications from Covid-19. Plaintiff herself is also at high risk, because she

   suffers from asthma. As a result, Plaintiff has been enrolled in online home schooling,

   where she has excelled, earning high marks in all her classes.

25. At her previous school, Plaintiff was accompanied at school every day by an aide who

   helped her with daily activities, including navigating the busy hallways between classes,

   carrying her materials to and from classes, carrying her lunch tray, helping her cut her

   food, and assisting her in the bathroom.

26. The school did not pay the aide. Rather, Plaintiff’s family paid for the aide. In addition,

   at the school’s request, Plaintiff’s family paid for a background check of the aide.




                                              4
      Case 2:20-cv-03112-BWA-JVM Document 1 Filed 11/16/20 Page 5 of 14




27. Plaintiff’s aide typically did not remain in the classroom with Plaintiff. Instead, she

   would help Plaintiff get set up with her books and pencils and would then leave the

   classroom until each class was finished.

28. Plaintiff and her mother are both Catholic and both desire for Plaintiff to attend an all-

   girls Catholic high school, as her mother did.

29. On April 13, 2020, Cabrini received a loan from the Small Business Administration

   (SBA) through the congressionally-created “Paycheck Protection Program,” also

   known as a “PPP loan.”

30. Cabrini received a PPP loan of between $350,000 and $1,000,000.

31. Cabrini has not yet paid back the PPP loan in full.

32. Page 4 of the SBA application to receive a PPP loan states that “All businesses receiving

   SBA financial assistance must agree not to discriminate in any business practice … on

   the basis of categories cited in 13 C.F.R., Parts 112, 113, and 117 of SBA Regulations.”

33. SBA regulations prohibit loan recipients from “discriminat[ing] with regard to goods,

   services, or accommodations offered or provided by the aided business or other

   enterprise, whether or not operated for profit, because of race, color, religion, sex,

   handicap, or national origin of a person, or fail or refuse to accept a person on a

   nonsegregated basis as a patient, student, visitor, guest, customer, passenger, or patron.”

   13 CFR § 113.3(a).

34. Cabrini’s website contains the following note at the bottom of the homepage: “Cabrini

   High School does not discriminate on the basis of race, color, national, or ethnic origin




                                              5
     Case 2:20-cv-03112-BWA-JVM Document 1 Filed 11/16/20 Page 6 of 14




   in the administration of its policies.” Notably absent from this list is a commitment not

   to discriminate based on disability.

35. Seventh graders interested in attending Cabrini for the eighth grade must apply by

   December, 2020, approximately eight months before the school year begins.

36. In July, 2020, Plaintiff’s mother called Cabrini and spoke with Jean Montgomery,

   Cabrini’s Director of Admissions.

37. Plaintiff’s mother explained that her daughter has cerebral palsy and uses a wheelchair.

   Montgomery assured Plaintiff’s mother that Cabrini’s facilities are wheelchair

   accessible.

38. Plaintiff’s mother then informed Ms. Montgomery of her daughter’s need for an aide.

   She explained to Ms. Montgomery the daily tasks that Plaintiff’s aide assists Plaintiff

   with, including navigating the school, carrying her materials to and from classes,

   carrying her lunch tray, helping her cut her food, and assisting her in the bathroom.

   Plaintiff’s mother also explained that she would pay for the aide.

39. In response, Ms. Montgomery said, “I don’t know, we’ve never had a student with an

   aide before. I will have to check with the Principal to find out if we can allow that.”

   Ms. Montgomery promised to call back after she had spoken with the Principal.

40. Approximately two weeks later, Ms. Montgomery called Plaintiff’s mother and said, “I

   checked with the Principal, and the Principal says ‘no, your daughter cannot have an

   aide.’”

41. Plaintiff’s mother asked Ms. Montgomery “Why?”




                                             6
      Case 2:20-cv-03112-BWA-JVM Document 1 Filed 11/16/20 Page 7 of 14




42. Ms. Montgomery replied “I don’t know why. She just said ‘no.’ I didn’t think to ask

   her why.”

43. Plaintiff’s mother responded, “Well, I would like to know the reason why you cannot

   provide this accommodation.”

44. Plaintiff’s mother then explained to Ms. Montgomery, for the second time, the specific

   reasons her daughter needs an aide at school.

45. Plaintiff’s mother reiterated that the school would not need to bear the burden of paying

   for the aide.

46. Plaintiff’s mother further explained that, because of her SQCP, Plaintiff has limited

   coordination in her hands, it is particularly difficult for her to carry items while also

   pushing her wheelchair.

47. Plaintiff’s mother further explained that, although her daughter is working hard to

   obtain the ability to use the bathroom independently, she is currently unable to do so.

48. Ms. Montgomery responded that being able to use the bathroom independently would

   make it more likely that Cabrini could accept Plaintiff as a student.

49. Plaintiff’s mother responded by asking, “What if we apply in November and she still

   can’t use the bathroom by then?” Ms. Montgomery demurred, explaining that she

   would need to speak with the Principal about it.

50. At the end of the conversation, Ms. Montgomery promised Plaintiff’s mother that she

   would find out from the Principal the reason that Cabrini would not provide her

   requested accommodation and call back when she had an answer.

51. Despite this promise, Ms. Montgomery did not call back.


                                             7
      Case 2:20-cv-03112-BWA-JVM Document 1 Filed 11/16/20 Page 8 of 14




52. Plaintiff’s mother called back at least five times and left messages, but Ms.

   Montgomery would not respond to or return Plaintiff’s phone calls.

53. Plaintiff’s mother finally took the initiative to contact the Principal herself.

54. Cabrini’s Principal is Yvonne Hrapmann.

55. On the morning of Thursday October 15, 2020, Plaintiff’s mother called Ms. Hrapmann

   and left a message, but Ms. Hrapmann did not return the phone call.

56. The following afternoon, on Friday October 16, 2020, Plaintiff’s mother followed up

   with an email explaining that Ms. Montgomery was not returning her calls. Plaintiff’s

   mother further requested that Ms. Hrapmann explain the reason why she had denied the

   requested accommodation.

57. Ms. Hrapmann finally called back on the morning of Monday October 19, 2020.

   Plaintiff’s mother was not able to pick up. About thirty minutes later, Plaintiff’s mother

   called back and spoke with Ms. Hrapmann.

58. Plaintiff’s mother began the conversation by saying “Hi Ms. Hrapmann, this is

   [Plaintiff’s mother]. We’ve been playing phone tag.” Ms. Hrapmann replied, “OK,

   yeah, how can I help you?”

59. Plaintiff’s mother then said,

       “I wanted to get some information. I had spoken several times with Jean
       Montgomery over the summer regarding my daughter. … We were interested
       in applying [to Cabrini]. I had explained to Jean that [my daughter] uses a
       wheelchair and for the last eight years at [her previous school] has had an
       aide with her. And it’s my understanding that Jean spoke to you about that
       and that you said [my daughter] could not have an aide. And I had asked Jean
       why and she had no answer for me. And she was supposed to call me back,
       probably, in August, and I haven’t heard back from her. And I’ve left five or
       six messages with no response. So, I apologize for having to call you. But I


                                               8
      Case 2:20-cv-03112-BWA-JVM Document 1 Filed 11/16/20 Page 9 of 14




       just wanted an answer to my question, and I figured that since you were the
       one who said no, you would obviously have the answer.

60. In response, Ms. Hrapmman said “We don’t allow aides or extra adult individuals in

   the classroom.”

61. Plaintiff’s mother then asked, “Why is that?”

62. Ms. Hrapmann then said “It’s just a practice and a policy here at Cabrini.”

63. Plaintiff’s mother then said, “OK, I feel like it’s a reasonable accommodation to ask

   for.”

64. Plaintiff’s mother then asked, “Did Ms. Montgomery explain to you the four things that

   the aide helps [my daughter] with?”

65. Ms. Hrapmann replied, “Um, she may have this summer, you know, I’d have to go back

   and look at, you know, conversations with her, have her refresh my mind. She’s usually

   very, very thorough. Um, I can’t recall…”

66. Plaintiff’s mother then interjected to say “I’m just going to tell you really quick while

   we’re on the phone.” She explained:

       So of course [my daughter] is coming from her [previous school] which [has
       a very large campus], so the aide pushed [my daughter’s] wheelchair,
       because it’s a little far for [her] to maneuver the wheelchair herself. Which
       also came in very handy during class changes and stuff like that, instead of
       [my daughter] having to navigate through a crazy hall full of people, the aide
       could push her. The aide also carried her books. As you can imagine, it
       would be impossible to carry your books while pushing a wheelchair. The
       aide also carried [her] lunch tray, which would be impossible for somebody
       in a wheelchair to push their own wheelchair and carry their lunch tray. And
       the aide also assisted [my daughter] in the bathroom.

67. Plaintiff’s mother then explained that her daughter’s aide wouldn’t actually need to stay

   “in the classroom.” Rather, “the aide would just get [Plaintiff] set up in the classroom,


                                             9
     Case 2:20-cv-03112-BWA-JVM Document 1 Filed 11/16/20 Page 10 of 14




   and she did not even remain in the classroom with [Plaintiff]. She would either go to

   the dining hall and get a coffee or go sit on a bench outside the classroom

   somewhere. … It’s not like [Plaintiff] needs an aide with her 24/7. So I don’t know if

   that changes your view on anything.”

68. Ms. Hrapmann then said, “Um, let me, let me give you a call back. OK? I just have to

   go through a series of questions and responses [sic] with the facilities manager.”

69. Cabrini does not list any person holding the title of “facilities manager” on its website.

70. A “facilities manager” is typically someone in charge of maintenance and/or janitorial

   services. It is not clear why Plaintiff’s request would need to be approved by such a

   person.

71. After waiting over a week for Ms. Hrapmann to call back, Plaintiff realized that Cabrini

   had constructively denied her request, and she retained legal counsel.

72. Plaintiff and her mother have endured enormous hardship as a result of Cabrini’s

   actions, which clearly communicated a callous disregard for Plaintiff’s disability.

73. The Defendant, through its employees and administrative officials, intentionally

   discriminated against Plaintiff solely on the basis of her disability.

74. Plaintiff has suffered damages as a result of Defendant’s conduct.

                FIRST CLAIM – Intentional Discrimination (Section 504)

75. Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 74 of

   this Complaint as if fully set forth in this paragraph.

76. Defendant violated Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, because it

   is a recipient of federal funds and discriminated against Plaintiff solely on the basis of


                                             10
     Case 2:20-cv-03112-BWA-JVM Document 1 Filed 11/16/20 Page 11 of 14




   her disability, by treating her less favorably because of her disability and by failing to

   provide a reasonable accommodation for her disability.

77. The discriminatory actions of Defendant were intentional and taken in disregard for

   Plaintiff’s rights.

78. Plaintiff suffered injuries as a result of Defendant’s conduct.

                  SECOND CLAIM – Intentional Discrimination (ADA)

79. Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 74 of

   this Complaint as if fully set forth in this paragraph.

80. Defendant violated Title III of the Americans with Disabilities Act, 42 U.S.C. § 12182,

   because it is a public accommodation that discriminated against Plaintiff on the basis

   of her disability, by treating her less favorably because of her disability and by failing

   to provide a reasonable accommodation for her disability.

81. The discriminatory actions of Defendant were intentional and taken in disregard for

   Plaintiff’s rights.

82. Plaintiff suffered injuries as a result of the Defendant’s conduct.

         THIRD CLAIM – Intentional Discrimination (La. Rev. Stat. § 46:1953)

83. Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 74 of

   this Complaint as if fully set forth in this paragraph.

84. Defendant violated La. Rev. Stat. § 46:1953 because it is an “educational institution”

   that denied a “person with a disability” the same rights “as a person who is able-bodied.”

85. Defendant treated Plaintiff less favorably because of her disability and failed to provide

   a reasonable accommodation for her disability.


                                              11
     Case 2:20-cv-03112-BWA-JVM Document 1 Filed 11/16/20 Page 12 of 14




86. The discriminatory actions of Defendant were intentional and taken in disregard for

   Plaintiff’s rights.

87. Plaintiff suffered injuries as a result of Defendant’s conduct.

       FOURTH CLAIM – Intentional Discrimination (La. Rev. Stat. § 51:2247)

88. Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 74 of

   this Complaint as if fully set forth in this paragraph.

89. Defendant violated La. Rev. Stat. § 51:2247 because it is a “public accommodation”

   that “den[ied] an individual the full and equal enjoyment of the goods, services,

   facilities, privileges, advantages, and accommodations of a place of public

   accommodation, … on the grounds of … disability.”

90. Defendant treated Plaintiff less favorably because of her disability and failed to provide

   a reasonable accommodation for her disability.

91. The discriminatory actions of Defendant were intentional and taken in disregard for

   Plaintiff’s rights.

92. Plaintiff suffered injuries as a result of Defendant’s conduct.

         FIFTH CLAIM – Intentional Discrimination (Louisiana Constitution)

93. Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 74 of

   this Complaint as if fully set forth in this paragraph.

94. Defendant violated article I, section 12 of the Constitution of the State of Louisiana of

   1974, because it engaged in “unreasonable discrimination based on … [Plaintiff’s]

   physical condition.”




                                             12
     Case 2:20-cv-03112-BWA-JVM Document 1 Filed 11/16/20 Page 13 of 14




95. Defendant treated Plaintiff less favorably because of her disability and failed to provide

   a reasonable accommodation for her disability.

96. The discriminatory actions of Defendant were intentional and taken in disregard for

   Plaintiff’s rights.

97. Plaintiff suffered injuries as a result of Defendant’s conduct.

                                   PRAYER FOR RELIEF

   WHEREFORE, Plaintiff requests that the Court enter judgment:

   1. Declaring that Defendant’s conduct as set forth above violates 29 U.S.C. § 794; 42

       U.S.C. § 12182; La. Rev. Stat. § 46:1953; La. Rev. Stat. § 51:2247; and La. Const.

       art. I, § 12.

   2. Entering an injunction directing that Defendant and its officers, directors, agents,

       employees and successors, and all other persons in active concert or participation

       with Defendant, take all affirmative steps necessary to remedy the effects of the

       illegal, discriminatory conduct alleged herein and to prevent similar occurrences in

       the future;

   3. Awarding compensatory damages to Plaintiff for injuries caused by Defendant’s

       discriminatory conduct, pursuant to 29 U.S.C. § 794a, 42 U.S.C. § 12188, La. Rev.

       Stat. § 46:1956, La. Rev. Stat. § 51:2264, and any other applicable provisions.

   4. Awarding costs and attorney’s fees to Plaintiff, pursuant to 29 U.S.C. § 794a, 42

       U.S.C. § 12188, La. Rev. Stat. § 46:1956, La. Rev. Stat. § 51:2264, and any other

       applicable provisions;




                                             13
     Case 2:20-cv-03112-BWA-JVM Document 1 Filed 11/16/20 Page 14 of 14




   5. Requiring that Defendant and its employees undergo remedial training on their

       obligations to people with disabilities under the Americans with Disabilities Act,

       Section 504 of the Rehabilitation Act, and Louisiana state laws; and

   6. Granting such further relief as this Court may deem just and proper.

                                     JURY DEMAND

       Consistent with Federal Rule of Civil Procedure 38(b), Plaintiff hereby requests a

trial by jury as to every claim for which she is entitled.

                                                   Respectfully submitted,

                                                   November 16, 2020

                                                   __/s/ Chris Edmunds______________

                                                   Chris Edmunds, Counsel for Plaintiff
                                                   LBSA: 37670
                                                   Chris Edmunds Law Office
                                                   4937 Hearst St., Suite 2F
                                                   Metairie LA 70001
                                                   (504) 314-0034
                                                   chrisedmundslaw@gmail.com




                                              14
